     Case 8:21-cv-01432-JVS-JDE Document 9 Filed 09/09/21 Page 1 of 3 Page ID #:43




1    TRACY L. WILKISON
     Acting United States Attorney
2    DAVID M. HARRIS
     Assistant United States Attorney
3    Chief, Civil Division
     JOANNE S. OSINOFF
4    Assistant United States Attorney
     Chief, General Civil Section
5    TALYA M. SEIDMAN (Cal. Bar No. 336534)
     Assistant United States Attorney
6          Federal Building, Suite 7516
           300 North Los Angeles Street
7          Los Angeles, California 90012
           Telephone: (213) 894-7137
8          Facsimile: (213) 894-7819
           E-mail: Talya.Seidman@usdoj.gov
9
     Attorneys for Defendants Samuel Chairez and United States of America
10
11                             UNITED STATES DISTRICT COURT
12                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
13                                    SOUTHERN DIVISION
14   PEDRO AVALOS PASARAN,                             Case No. 8:21-cv-01432-JVS-JDE
15               Plaintiff,
                                                       NOTICE OF SUBSTITUTION
16                      v.
                                                       [28 U.S.C. § 2679(d)(2)]
17   CITY OF SANTA ANA;
     DEPARTMENT OF HOMELAND
18   SECURITY; SAMUEL CHAIREZ;                         Honorable James V. Selna
     AND DOES 1 TO 50,
19
                 Defendants.
20
21
           TO THE UNITED STATES DISTRICT COURT FOR THE CENTRAL
22
     DISTRICT OF CALIFORNIA AND TO THE PLAINTIFF PEDRO AVALOS
23
     PASARAN, BY AND THROUGH HIS COUNSEL OF RECORD:
24
           NOTICE IS HEREBY GIVEN that, pursuant to 28 U.S.C. § 2679(d)(2), the
25
     United States of America is hereby substituted as the Defendant herein, in place and
26
     instead of Defendant Samuel Chairez. The basis for this substitution is set forth in the
27
     Certification of the Chief of the Civil Division for the Central District of California,
28
                                                   1
     Case 8:21-cv-01432-JVS-JDE Document 9 Filed 09/09/21 Page 2 of 3 Page ID #:44




1    stating that Samuel Chairez was acting within the course and scope of his employment at
2    all times relevant to the events in this action. A true and correct copy of the Certification
3    is attached hereto.
4
      Dated: September 9, 2021                  Respectfully submitted,
5
                                                TRACY L. WILKISON
6                                               Acting United States Attorney
                                                DAVID M. HARRIS
7                                               Assistant United States Attorney
                                                Chief, Civil Division
8                                               JOANNE S. OSINOFF
                                                Assistant United States Attorney
9                                               Chief, General Civil Section
10
11
                                                   /s/ Talya M. Seidman
12                                              TALYA M. SEIDMAN
                                                Assistant United States Attorney
13
                                                Attorneys for Defendants
14                                              Samuel Chairez and United States of America
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  2
     Case 8:21-cv-01432-JVS-JDE Document 9 Filed 09/09/21 Page 3 of 3 Page ID #:45




1                CERTIFICATION OF SCOPE OF FEDERAL EMPLOYMENT
2          I, David M. Harris, Chief of the Civil Division, United States Attorney’s Office
3    for the Central District of California, pursuant to the provisions of 28 U.S.C. '2679(d),
4    and by virtue of the authority vested in me by the Attorney General of the United States
5    under 28 C.F.R. '15.4, hereby certify as follows:
6          1.     I have read the Complaint entitled Pedro Avalos Pasaran v. City of Santa
7    Ana; Department of Homeland Security; Samuel Chairez; And Does 1 To 50, Case No.
8    30-2020-01141394-CU-PA-CJC, in the Superior Court for the State of California,
9    Orange County.
10         2.     Based upon the information now available to me with respect to the
11   incidents referred to in the Complaint, defendant Samuel Chairez was acting within the
12   course and scope of employment with the United States at all times material to the
13   incidents alleged in the Complaint.
14
15   DATED: August 20, 2021
16
17                                          _____________________________
18                                          DAVID M. HARRIS
                                            Assistant United States Attorney
19                                          Chief, Civil Division
20
21
22
23
24
25
26
27
28
                                                  3
